UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4720


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES ALBERT JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for District of
South Carolina, at Anderson.  Henry M. Herlong, Jr., District
Judge. (8:06-cr-01264-HMH-1)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM          LAW FIRM, L.L.C., Columbia, South
Carolina, for Appellant.          Maxwell B. Cauthen, III, Assistant
United   States Attorney,          Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Albert    Jones    pled    guilty    to   possession     of     a

firearm    by    a     convicted    felon,       in   violation     of   18    U.S.C.

§§ 922(g)(1), 924(e) (2006).              He was sentenced to the mandatory

minimum    of    180   months’     imprisonment       and   a   five-year     term    of

supervised release. *           Jones’ counsel has filed an appeal under

Anders v. California, 386 U.S. 738 (1967), stating that, in his

opinion, there are no meritorious issues for appeal, but raising

the issue of whether Jones entered his guilty plea knowingly and

voluntarily.         Jones specifically challenges the district court’s

failure to vacate the plea when Jones stated at sentencing that

he   did   not   understand       his    mandatory     minimum    sentence.          The

Government declined to file a brief.                  Jones has filed a pro se

supplemental brief.        Finding no error, we affirm.

            In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim. P. 11 for plain error.                   United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                  A review of the transcript of

Jones’ guilty plea hearing reveals that the district court fully

complied with the requirements of Rule 11.                        Jones’ plea was


      *
      The district court granted Jones’ 28 U.S.C. § 2255 (2006)
motion raising a claim under United States v. Peak, 992 F.2d 39,
42 (4th Cir. 1993), and reinstated judgment for purposes of
allowing Jones to file an appeal.



                                           2
knowingly,       voluntarily,        and     intelligently        made,     with       full

knowledge      of   the    consequences       attendant      to   his     guilty   plea.

Specifically, we find the district court informed Jones of the

statutory       mandatory        minimum     sentence     he      faced     and    Jones

acknowledged that he understood.                   We therefore find no plain

error.    We further find no merit to Jones’ claim in his pro se

supplemental brief.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We therefore affirm Jones’ conviction and sentence.

This court requires that counsel inform Jones, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Jones requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in   this     court   for   leave     to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Jones.             We dispense with oral argument because the

facts    and    legal      contentions      are   adequately      presented       in    the

materials      before      the    court    and    argument     would      not   aid    the

decisional process.

                                                                                AFFIRMED




                                             3